Citation Nr: 1112708	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for chronic motion sickness.

2. Entitlement to service connection for dizziness.

3. Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part denied service connection for chronic motion sickness, dizziness, and residuals of a head injury.  

The Veteran provided testimony before the undersigned at the RO in May 2009.  A transcript of the hearing is of record.  The Board remanded the appeal in September 2009 for additional development.  


FINDINGS OF FACT

1.  There is dizziness or vertigo and motion sickness did not clearly and unmistakably pre-exist service and undergo no aggravation in service.

2.  Currently motion sickness had its onset in service.  

3.  Current vertigo or dizziness had its onset in service.  

4.  The Veteran has current headaches are a residual of an in-service head injury.


CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for motion sickness are met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

2.  The criteria for establishment of service connection for dizziness are met.  38 U.S.C.A. §§ 1110, 1111, 5107(b); 38 C.F.R. §§ 3.303, 3.304. 

3.  The criteria for establishment of service connection for residuals of a head injury are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including sensorineural hearing loss (as a disease of the central nervous system), will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner. 

 (i) Chronic motion sickness and dizziness

Upon entrance into active service in August 1965, the Veteran reported a medical history of dizziness and stomach problems.  However, the entrance examination report shows that the Veteran was clinical examined and not found to have any physical defects related to motion sickness or dizziness.  Service treatment records reflect numerous treatments for severe "sea sickness" characterized by nausea, vomiting, anorexia, and insomnia while at sea.  In December 1965, the Veteran was recommended for medical separation due to chronic motion sickness.  

As part of his claims, the Veteran submitted a November 2007 statement by Dr. J.A. reflecting past treatment for chronic motion sickness and headache triggered by diesel fuel odor.  He also submitted a December 2007 letter from Dr. S.F. attesting to his medical problems.  Dr. S.F. stated that he had been the Veteran's primary care physician since 1985.  He noted that the Veteran suffered from dizziness or vertigo, motion sickness, and sensitivity to diesel fumes.  Dr. S.F. concluded that these problems had been present for many years and could relate to a head injury and diesel fume exposure in service.  

Also of record is a July 2009 private medical record by Dr. P.P.  He reviewed the Veteran's medical history, current sinus complaints, and performed a clinical examination.  Based upon this information, Dr. P.P. diagnosed motion sickness.  

At the May 2009 Travel Board hearing, the Veteran testified that he avoided boating activities, particularly diesel boats, to avoid episodes of dizziness and motion sickness.  He reiterated that he had not experienced dizziness or motion sickness until active service.  

In September 2009, the Board remanded these claims to obtain a VA examination.  On January 2010 the Veteran was afforded a VA examination for his complaints of dizziness and motion sickness.  The examiner reviewed the claims file and noted the Veteran's medical history.  She also conducted a clinical examination.  The examiner diagnosed vertigo.  She explained that the vertigo documented in childhood may have been exacerbated by the sea environment as it was quickly detected and resulted in a medical discharge.    

At this juncture, the Board notes a preliminary question exists as to whether the vertigo or dizziness and motion sickness pre-existed service.  While the Veteran reported pre-existing vertigo and dizziness at the time of his entrance into active service, no defect was noted.  The presumption of soundness is, therefore applicable.  

The Veteran has reported since service that dizziness and motion sickness began in, rather than before, service.  Even if it could be argued that there was clear and unmistakable evidence of pre-existence, there is not clear and unmistakable evidence that the disability was not aggravated.  The January 2010 VA examiner referenced the reported history of childhood vertigo in her report, but concluded that these conditions may have been "exacerbated" in service.  There is no other opinion against this conclusion.

As the evidence is not clear and unmistakable that there was no aggravation, the presumption of soundness is not rebutted, and the claim is treated as an ordinary claim for service connection.  Wagner.

The VA examination report and statement from the private physician provide evidence of current disabilities consisting of vertigo and motion sickness.

The service treatment records and the Veteran's testimony provide evidence of an in-service disease or disability.  The evidence also supports a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Service treatment records document the presence of dizziness and motion sickness during service.  The Veteran reported that these symptoms have continued since service.  Jandreau; Savage.  Letters submitted by the Veteran's private physicians also confirm prior complaints and treatment for dizziness and motion sickness.  In July 2009, Dr. PP made a current diagnosis of motion sickness and the January 2010 VA examination confirms the continuing presence of dizziness, diagnosed as vertigo.  Hence, the evidence serves to link the current disabilities to service.  The claims for service connection for chronic motion sickness and dizziness are granted.  38 C.F.R. § 3.303(b); see id.  

(ii) Residuals of a head injury

Service treatment records do not document the occurrence of a head injury.  

D.N., a lifelong friend of the Veteran's submitted a letter, dated in July 2008, stating that he knew the Veteran before and during active service and that they served aboard the same boat for three months in 1966 or 1965.  He recalled boating with the Veteran prior to active service but the Veteran did not have sea-sickness during these outings.  

During their active service, he remembered the Veteran being sea sick and thinking it was odd due to their prior boating experience.  It was reported to him during the time they were on the same boat that the Veteran had injured his head while on duty.  

At the May 2009 hearing, the Veteran detailed his in-service head injury.  He recalled being rushed during a drill and forgetting to duck when he crossed through an opening to the pontoon.  The Veteran testified that he went to sick bay and received several stitches.  Although he could not pinpoint a scar, he believed that "there should be something [on his forehead]."  

In September 2009, the Board remanded the issue for a VA examination.  The Veteran underwent a VA examination in January 2010.  The examining physician reviewed the head injury history given by the Veteran and his reports of continuing headaches.  Clinical examination was within normal limits.  The examiner reviewed the claims file and commented that it was consistent with the Veteran's reported history.  The examiner noted a history of continuing headaches symptoms since the head injury and opined that these headaches were likely post concussive.  However, he did not find traumatic brain injury to be present. 

A decision review officer at the AMC then returned the case to the examiner with the instruction that the examiner be advised that:

There was no evidence that the veteran sustained an injury to the head in service, therefore the examiner is asked to state what evidence was use in determining the veteran sustained a concussion. Was this based on the veteran's verbal history?

In response, the VA examiner provided an addendum, dated in December 2010.  The examiner explained that he presumed a head injury occurred based upon the Veteran's self reports.  However, upon review of the record, the only additional documentation he could find was the July 2008 letter by D.N.  Upon inquiry, the Veteran believed that the record may have been intentionally misplaced by a record keeper who disliked him.  

Nonetheless, the Veteran recalled having stitches following the injury from a "buddy" and believed this may explain why no documentation exists.  The VA examiner commented that it is unlikely the Veteran's account occurred since clinical examination did not reveal the presence of any scar.  He also believed that despite the time lapse, a scar should still be evident.  On this review, the examiner concluded that the evidence went against the Veteran's narrative.  

The Court has held that "basic fair play requires that evidence be procured by the agency in an impartial, unbiased, and neutral manner."  Austin v. Brown, 6 Vet. App.  547, 552 (1994).  An opinion request that suggests that important elements of the case have already been adjudicated does not meet these requirements.  Id. 

The request for an addendum does not meet the Austin requirements.  The statement that there was "no evidence" of an in-service head injury suggests that an important element of the claim had been pre-adjudicated.  The statement is also not accurate.  The Veteran's testimony and statements constitute evidence.  Davidson, Jandreau, Buchanan, Barr.  Because it pertains to an observable injury, his testimony is also competent.  Id; 38 C.F.R. § 3.159.  

In addition, the addendum request suggests that the Veteran's "verbal history" would be insufficient to establish service connection, but this is contrary to the holdings of the Federal Circuit and Veterans Court cited above. 

Inasmuch as the December 2010 addendum was the result of an opinion request that did not meet the Austin fair play requirements, the Board is precluded from relying on it.  Austin.

The remaining evidence against the claim consists of the negative service treatment records and the absence of any contemporaneous evidence of headaches until many years after service.  On the other hand the VA examiner reported that he had considered the history and evidence in the claims file in rendering the favorable opinion in January 2010.  The statement from D.N. provides further support for the Veteran's reports of an in-service head injury.  In addition, the record does not explicitly contradict the Veteran's competent reports of an in-service injury and ongoing symptomatology.

The available evidence is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for residuals of a head injury, namely post-concussive headaches is granted.


ORDER

Service connection for motion sickness is granted.  

Service connection for dizziness, diagnosed as vertigo, is granted.  

Service connection for residuals of a head injury, namely post-concussive headaches, is granted.  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


